113 F.3d 1239
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James L. SCOTT, a/k/a James L. Smith, Appellant,v.Joseph CLASS, Appellee.
No. 96-1937.
United States Court of Appeals, Eighth Circuit.
Submitted March 12, 1997.Decided May 30, 1997.

Appeal from the United States District Court for the District of South Dakota.
Before MAGILL,1 MURPHY, Circuit Judges, and GOLDBERG,2 Judge.
PER CURIAM.


1
James L. Scott appeals the district court's order dismissing his petition for habeas corpus.  Having reviewed the record and the parties' briefs, we conclude that Scott is not entitled to relief.  The record demonstrates that Scott procedurally defaulted on his claim of insufficiency of the evidence and his claim of violation of due process due to the trial court's denial of his motion for severance.  He defaulted on these claims because he failed to raise them in his state court post-conviction proceedings.  Coleman v. Thompson, 501 U.S. 722, 750 (1991).  Furthermore, with respect to Scott's various other due process claims, the record demonstrates that the district court correctly ruled that Scott was not denied due process of law in his jury trial.  Finally, we find that the district court correctly determined that Scott is barred from raising his probable cause claim in a federal habeas corpus proceeding under Stone v. Powell, 428 U.S. 465 (1976).  Because an extensive discussion of Scott's factspecific arguments is not warranted, we affirm the district court without a comprehensive opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Frank J. Magill, was an active judge at the time that this case was submitted and assumed senior status on April 1, 1997, before the opinion was filed


2
 The Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by designation